DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/26/22 have been received. Claims 1-4 have been amended. Claims 5 and 6 have been cancelled.
Specification
3.	Acknowledgement is made of receipt of amendments to the specification.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-4 is withdrawn because the Applicant amended the claims.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “an electrode material” in line 5 is not clear whether it is the same electrode material or different electrode material as recited in claim 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the electrode material”.
7.	Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “an electrode material” in line 5 is not clear whether it is the same electrode material or different electrode material as recited in claim 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the electrode material”.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ose et al. (US 2017/0244097).
Regarding claim 1, Ose discloses a method for manufacturing an electrode material of an all-solid-state battery(abstract), the method comprising  steps of: first compositing to manufacture a first composite material containing a solid electrolyte and a conductive auxiliary agent that covers at least a portion of a surface of the solid electrolyte by compositing  the solid electrolyte and the conductive auxiliary agent weighed at a first blending ratio([0032]-[0042]);
and second compositing to manufacture a second composite material containing an active material including at least an active substance and the first composite material that covers at least a portion of a surface of the active material by compositing the first composite material and the active material weighed at a second blending ratio([0032], [0045]-[0057]).
Regarding claim 2, Ose discloses all of the claim limitations as set forth above. Ose further discloses further comprising a step of: manufacturing a coated active substance by covering with an oxide-based solid electrolyte at least a portion of a surface of the active substance, wherein the step of second compositing includes covering, with the coated active substance as the active material, at least a portion of a surface of the active material with the first composite material([0032], [0045]-[0050]).
Regarding claim 3, Ose discloses all of the claim limitations as set forth above. Ose further discloses further comprising  a step of mixing  the second composite material,  the conductive auxiliary agent, and  the solid electrolyte, weighed at a third blending ratio, to manufacture the electrode material([0094]-[0095]).
Regarding claim 4, Ose discloses all of the claim limitations as set forth above. Ose further discloses  further comprising a step of mixing the second composite material,  the conductive auxiliary agent, and  the solid electrolyte, weighed at a third blending ratio, to manufacture the electrode material([0094]-[0095]).
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724